DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 9/13/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 3-4 and 11 are currently pending.
4.	Claims 1 and 3 are amended.  Claim 4 is original. 
5.	Claim 11 is new.  Claims 2 and 5-10 are cancelled.  

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 9, filed 9/13/22, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claim 10 has been withdrawn. 

                                           Response: 35 U.S.C.  § 101
7.    Examiner Response:
Applicant’s arguments, see page 9, filed 9/13/22, with respect to the 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claim 10 has been withdrawn. 



                               Response: 35 U.S.C. § 102 and § 103
8.    Applicants argue:
“The claimed invention is arrived at by taking into consideration that there are
various types of 3D printers included in various output agencies, and furthermore, a
shape, a material, finishing accuracy, a delivery date, a budget, and the like of a molded object desired by a user are also diverse (see Spec. para. [0005]). As an initial matter, there are cases in which presence or absence of 3D data necessary for outputting the molded object desired by the user is uncertain (/d.). Therefore, it is difficult to specify an appropriate combination between parties in consideration of each condition associated with the output of the molded object (/d.). In addition, there is the environment where the 3D data used to output the molded object are not appropriately handled and it was difficult for a data creator to provide the molded output to the output agency (/d.). Accordingly, an object of the present invention is to provide a technique for efficiently executing matching between parties involved in an output business of a molded object by a 3D printer while accurately considering each condition between the parties (see Spec. para. [0006)).
However, Matsuo does not disclose or suggest a technique for efficiently
executing matching between parties involved in an output business of a molded object by a 3D printer while accurately considering each condition between the parties as presently claimed. The deficiencies in Matsuo are not overcome by resort to Mahdavi, which is applied to previously pending claims 6 and 7.” (Remarks: page 12)



9.    Examiner Response:
The examiner respectfully disagrees.  In paragraphs [0021] and [0023] of the Matsuo et al. reference, the process of ordering a shaped object is explained.  It starts where a requesting processing unit receives a delivery request of a shaped object from a user. The request processing unit also inputs 3D model data, which is the design data for outputting a shaped object by a 3D printer.  The request processing unit further inputs the delivery option information, such as an address and a name of the user, delivery option information that specifies a delivery desired date and time, a delivery service, a box containing a shaped object, etc.  In paragraph [0023] of the Matsuo et al. reference, there’s a 3D model data database for storing 3D model data of various types of shaped objects.  A user can select 3D model data from the 3D model data database if they don’t own the 3D model data.  Also, in paragraph [0023] of the Matsuo et al. reference, there’s an operation database that stores a table for determining a fee required for the output of the shaped object.  Further, in paragraphs [0025] – [0026] of the Matsuo et al. reference, the delivery instruction receiving server receives the delivery instruction information for instructing an output and delivery from the 3D printer of the shaped object and the print instruction server instructs the 3D printer to print the 3D model data and the shaped object option information input from the receiving server.  This demonstrates that the Matsuo et al. reference teaches a technique for efficiently executing matching between parties involved in an output business of a molded object by a 3D printer while accurately considering each condition between the parties.

10.    Applicants argue:
“Applicant’s respectfully submit that the combination of Matsuo and Mahdavi
requires an impermissible use of hindsight reconstruction. While Mahdavi discloses encryption/decryption, one of ordinary skill in the art would not attempt to modify
Matsuo based on Mahdavi to perform (in the context of Matsuo) the following
limitations as claimed:
wherein the computing device accepts the 3D printer data from the provider via the predetermined device, executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device,
wherein the computing device further executes a process of linking the
encrypted 3D printer data and a secret key for decrypting the encrypted 3D
printer data to order information as the order information is determined and
transmitting the order information to the agency terminal, and
wherein the information on a number of times of output of the molded
objects is encrypted with the secret key”
(Remarks: pages 12-13)

11.    Examiner Response:
The examiner notes that the applicant argues that one of ordinary skill in the art would not attempt to modify Matsuo based on Mahdavi to perform the limitations shown above.  However, the applicant doesn’t state why the Mahdavi et al. reference does not attempt to modify the Matsuo et al. reference.  The examiner notes that the Matsuo et al. reference teaches the process of delivering a 3D object that is printed out and selected by a user.  The Mahdavi et al. reference teaches authenticating the printing of a three-dimensional (3D) article at a 3D printer according to a 3D print file describing a three-dimensional design.  It would have been obvious to a person of ordinary skill in the art to modify the teachings of Matsuo et al. of having a computing device that accepts 3D printer data by a provider by incorporating an encryption process on 3D printer data to be printed and storing the encrypted 3D printer data in the storage device as taught by Mahdavi et al. for the purpose of controlling the printing of an article from a 3D design file.
Also, the Mahdavi et al. reference teaches the recent amended limitation that states “wherein the information on a number of times of output of the molded objects is encrypted with the secret key”, see paragraph [0084] and Fig. 6a of the Mahdavi et al. reference.  The examiner notes that the information regarding the 3D object to be printed, is stored in a 3D design file as design data or may be stored within the 3D design file as a separate type of data associated with separate access rights for restricting access to authorized entities only.  Also, the server determines from the identifier database, the number of remaining prints that the 3D printer is authorized to print.  This demonstrates that the information on the number of times the output of the molded objects being encrypted is taught by the Mahdavi et al. reference, since the number of remaining prints that the 3D printer is authorized to print is counted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Matsuo et al. (JP 2015-030578) (from IDS dated 1/17/20) in view of Mahdavi et al. (U.S. PGPub 2014/0156063).

Examiner’s note: Regarding the limitation of claim 1 that states “A matching support system, comprising a matching support device”, the examiner considers the information processing apparatus as being the matching support device, since the information processing apparatus includes the different components, such as a request processing unit 10, an operation status reception unit 20, a distribution base determination unit 30, and a delivery instruction transmission unit 40, to complete a request from a user regarding the printing and delivery of a molded object.  Also, determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered, see paragraph [0013], paragraph [0020], paragraph [0024] and Fig. 2 of the Matsuo et al. reference.
Regarding the limitation of claim 1 that states “a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer”, the examiner notes that the phrase “predetermined conditions” is not defined within the claims.  The examiner considers the user selecting information regarding the shape of the object to be printed and delivered, to be the predetermined conditions, since the predetermined conditions are for the output of the molded object, see paragraph [0021] – [0023] of the Matsuo et al. reference.
Regarding the limitation of claim 1 that states “wherein when the agency is specified, the computing device executes: a data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user in the 3D printer data accepted from the provider and stored in the storage device”, the examiner considers the a request processing unit to be the data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user, since the request processing unit receives a delivery request of a shaped object from a user and inputs 3D model data, which is a design data necessary for outputting a shaped object by a 3D printer.  The information regarding the shaped object includes three-dimensional position information indicating a shape of the shaped object, and information regarding a shaped object option, which specifies designation of polishing or coloring, see paragraph [0021] of the Matsuo et al. reference.
Regarding limitation of claim 1 that states “and finally specifies the agency by the cost determination process.”, the examiner notes that there’s a fee for the output of the molded object as well as a fee for the delivery of the object, which demonstrates that there are different areas that have a different fee within the process of outputting and delivering the molded object, see paragraph [0014], paragraph [0016] and paragraph [0023] of the Matsuo et al. reference.
Regarding limitation of claim 1 that states “wherein the computing device further executes a process of determining the specified contents as the order information by the end user and storing the specified contents in the storage device when the 3D printer data, the material, the 3D printer, the fee, the delivery date, and the agency necessary for the output of the molded object desired by the end user are specified through the data determination process, the material determination process, the printer determination process, the cost determination process, and the delivery date determination process.”, the examiner notes the request processing unit determines specified contents that are requested from the user and can display a preview of the complete image of a shaped article to be delivered, see paragraph [0021] of the Matsuo et al. reference.
Regarding limitation of claim 1 that states “and wherein the information on a number of times of output of the molded objects is encrypted with the secret key”, the examiner notes the server determines from the identifier database, the number of remaining prints that the 3D printer is authorized to print.  This demonstrates that the information on the number of times the output of the molded objects being encrypted is taught by the Mahdavi et al. reference, since the number of remaining prints that the 3D printer is authorized to print is counted, see paragraph [0084], and Fig. 6a of the Mahdavi et al. reference. 

With respect to claim 1, Matsuo et al. discloses “A matching support system, comprising a matching support device” as [Matsuo et al. (paragraph [0013], paragraph [0020], paragraph [0024], Fig. 2)] Examiner’s interpretation: The examiner considers the information processing apparatus as being the matching support device, since the information processing apparatus includes the different components, such as a request processing unit 10, an operation status reception unit 20, a distribution base determination unit 30, and a delivery instruction transmission unit 40, to complete a request from a user regarding the printing and delivery of a molded object.  Also, determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered; 
“a storage device which stores predetermined conditions specified for an output of a molded object by each of an agency of the output of the molded object, a provider of 3D printer data, and an end user wanting the molded object that are parties of an output business of the molded object by a 3D printer” as [Matsuo et al. (paragraph [0021] – [0023])] Examiner’s interpretation: The examiner notes that the phrase “predetermined conditions” is not defined within the claims.  The examiner considers the user selecting information regarding the shape of the object to be printed and delivered, to be the predetermined conditions, since the predetermined conditions are for the output of the molded object;
“and a computing device which compares each condition of the party at least based on the respective contents of the molded object, the 3D printer, and cost which are specified under a condition of the end user, uses the 3D printer data necessary for the output of the molded object, specifies the agency satisfying the condition of the end user, and outputs information on the agency to a predetermined device.” as [Matsuo et al. (paragraph [0013], paragraph [0022])] Examiner’s interpretation: The examiner considers the distribution base determining unit to be an agency, since an agency uses the 3D printer data from a data provider terminal to output molded objects according to an order form a user and the distribution base determining unit determines a distribution base serving as a base for outputting and delivering a shaped object that has been requested by a user.  Also, by printing out and delivering the molded object requested by the user, demonstrates that a comparison is being conducted, since the conditions requested by the user were met in each component of the information processing apparatus;
“wherein when the agency is specified, the computing device executes: a data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user in the 3D printer data accepted from the provider and stored in the storage device” as [Matsuo et al. (paragraph [0021])] Examiner’s interpretation: The examiner considers the a request processing unit to be the data determination process of specifying a presence of 3D printer data necessary for output of a molded object defined under a condition of the end user, since the request processing unit receives a delivery request of a shaped object from a user and inputs 3D model data, which is a design data necessary for outputting a shaped object by a 3D printer.  The information regarding the shaped object includes three-dimensional position information indicating a shape of the shaped object, and information regarding a shaped object option, which specifies designation of polishing or coloring;
“a material determination process of specifying the presence of the material of the molded object defined under the condition of the end user and an outputtable material defined under a condition of the agency in an outputtable material specified by the 3D printer data specified by the data determination process” as [Matsuo et al. (paragraph [0028], paragraph [0035])];
“a printer determination process of specifying the presence of the 3D printer defined under the condition of the end user and an outputtable printer specified under the condition of the agency in the outputtable printer specified by the 3D printer data specified by the data determination process” as [Matsuo et al. (paragraph [0028], paragraph [0035])];
“and a cost determination process of calculating a fee for molding by the 3D printer specified in the printer determination process using the 3D printer data specified in the data determination process” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])];
“and specifying the presence of an agency whose fee falls below an allowable cost specified under the condition of the end user for the molded object specified under the condition of the end user based on the specification of the molding fee among the conditions of the agency and the specification of the data usage fee among the conditions of the provider respectively” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])];
“and finally specifies the agency by the cost determination process.” as [Matsuo et al. (paragraph [0014], paragraph [0016], paragraph [0023])] Examiner’s interpretation: There’s a fee for the output of the molded object as well as a fee for the delivery of the object, which demonstrates that there are different areas that have a different fee within the process of outputting and delivering the molded object;
“wherein the computing device further executes a process of determining the specified contents as the order information by the end user and storing the specified contents in the storage device when the 3D printer data, the material, the 3D printer, the fee, the delivery date, and the agency necessary for the output of the molded object desired by the end user are specified through the data determination process, the material determination process, the printer determination process, the cost determination process, and the delivery date determination process.” as [Matsuo et al. (paragraph [0021])] Examiner’s interpretation: The request processing unit determines specified contents that are requested from the user and can display a preview of the complete image of a shaped article to be delivered;
“wherein the computing device accepts the 3D printer data from the provider via the predetermined device” as [Matsuo et al. (paragraph [0021])];
While Matsuo et al. teaches a computing device accepting 3D printer data by a provider, Matsuo et al. does not explicitly disclose “executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device, wherein the computing device further executes a process of linking the encrypted 3D printer data and a secret key for decrypting the encrypted 3D printer data to order information as the order information is determined and transmitting the order information to the agency terminal, and wherein the information on a number of times of output of the molded objects is encrypted with the secret key”
Mahdavi et al. discloses “executes the encryption process on the 3D printer
data, and further executes a process of storing the encrypted 3D printer data in the storage device” as [Mahdavi et al. (paragraph [0057], Figs. 2 and 3)];
“wherein the computing device further executes a process of linking the encrypted 3D printer data and a secret key for decrypting the encrypted 3D printer data to order information as the order information is determined and transmitting the order information to the agency terminal” as [Mahdavi et al. (paragraph (paragraph [0009], paragraph [0063], paragraph [0066])];
	“and wherein the information on a number of times of output of the molded objects
is encrypted with the secret key” as [Mahdavi et al. (paragraph [0084], Fig. 6a)] Examiner’s interpretation: The examiner notes the server determines from the identifier database, the number of remaining prints that the 3D printer is authorized to print.  This demonstrates that the information on the number of times the output of the molded objects being encrypted is taught by the Mahdavi et al. reference, since the number of remaining prints that the 3D printer is authorized to print is counted;
Matsuo et al. and Mahdavi et al. are analogous art because they are from the same field
endeavor of analyzing the printing of a 3D object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matsuo et al. of having a computing device accepting 3D printer data by a provider by incorporating executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device, wherein the computing device further executes a process of linking the encrypted 3D printer data and a secret key for decrypting the encrypted 3D printer data to order information as the order information is determined and transmitting the order information to the agency terminal, and wherein the information on a number of times of output of the molded objects is encrypted with the secret key as taught by Mahdavi et al. for the purpose of controlling the printing of an article from a 3D design file.
Matsuo et al. in view of Mahdavi et al. teaches executes the encryption process on the 3D printer data, and further executes a process of storing the encrypted 3D printer data in the storage device, wherein the computing device further executes a process of linking the encrypted 3D printer data and a secret key for decrypting the encrypted 3D printer data to order information as the order information is determined and transmitting the order information to the agency terminal, and wherein the information on a number of times of output of the molded objects is encrypted with the secret key.
The motivation for doing so would have been because Mahdavi et al. teaches that by controlling the printing of an article from a 3D design file, the ability to have a commercially viable system that is accessible to a layman user for the manufacturing of products in accordance with user generated designs, can be accomplished (Mahdavi et al. (paragraph [0007] – [0009]).

With respect to claim 3, the combination of Matsuo et al. and Mahdavi et al. discloses the system of claim 1 above and Matsuo et al. further discloses “wherein when the agency is specified, the computing device calculates a delivery date on which the molded object is output and provided to the end user by the outputtable printer specified in the printer determination process using the outputtable material specified in the material determination process based on the desired number of times of output of the molded objects defined under the condition of the end user and a working time defined under the condition of the agency” as [Matsuo et al. (paragraph [0007], paragraph [0013])] Examiner’s interpretation: The examiner considers the delivery possible time to be the delivery date, since the delivery possible time is the date in which the user will receive the molded object they requested;
“further executes a delivery date determination process of specifying the presence of agencies in which the delivery date is earlier than a receipt time of the molded object defined under the condition of the end user” as [Matsuo et al. (paragraph [0037])];
“and finally specifies an agency whose fee falls below the allowable cost specified under the condition of the end user among the agencies in which the delivery date is earlier than the receipt time of the molded object.” as [Matsuo et al. (paragraph [0037])];

With respect to claim 4, the combination of Matsuo et al. and Mahdavi et al. discloses the system of claim 3 above and Matsuo et al. further discloses “wherein the computing device further executes a process of outputting a notification of a matching failure to the terminal of the end user when the presence corresponding to any of the data determination process, the material determination process, the printer determination process, the cost determination process, and the delivery date determination process is not specified” as [Matsuo et al. (paragraph [0024])];
With respect to claim 11, Matsuo et al. discloses “A matching support method in a matching support system, comprising a matching support device” as [Matsuo et al. (paragraph [0013], paragraph [0020], paragraph [0024], Fig. 2)] Examiner’s interpretation: The examiner considers the information processing apparatus as being the matching support device, since the information processing apparatus includes the different components, such as a request processing unit 10, an operation status reception unit 20, a distribution base determination unit 30, and a delivery instruction transmission unit 40, to complete a request from a user regarding the printing and delivery of a molded object.  Also, determining whether the information requested by the user is capable of being printed and delivered demonstrates that there is a matching method, since the shape of the object requested by the user is determined whether the printer can print the object and when the object can be delivered; 
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147